Case held, decision reserved, and matter remitted to the Monroe County Surrogate’s Court to take proof and make a determination in accordance with the memorandum. Memorandum: There is no proof in this record nor is there any determination made upon the subject of whether it is practicable or possible to administer the gift in accordance with the expressed intent of the testator. (See Saltsman v. Greene, 256 N. Y. 636; Teele v. Bishop of Derry, 168 Mass. 341.) In order that a full determination can be made of the matters in controversy, a development of the essential relevant facts is necessary. All concur. (The portion of the decree appealed from settles the accounts of the executor and dismisses the objections of the heirs and directs payment of the residue of the trust to North Bradley Chapel of England.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [185 Misc. 979.]